Case 1:21-cv-01476-PAE Document 24 Filed 04/27/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JULIA KHAN,

Plaintiff, 21 Civ. 1476 (PAE)
-V-
ORDER
Z & D TOUR, INC., FEDEX GROUND PACKAGE
SYSTEM, INC. and PENSKE TRUCK LEASING CORP.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

This case concerns a multi-vehicle accident that occurred on January 5, 2020 on the
Pennsylvania Turnpike in the state of Pennsylvania. See Dkt. 4-1 (‘Compl.”) #7 58-59. Plaintiff
Julia Khan (“Khan”) alleges that she was injured in that accident as a result of the defendants’
negligence and seeks recovery for her injuries. See id. {{] 62-67,

On April 1, 2021, defendant FedEx Ground Package System, Inc. (“FedEx”) filed a
motion to dismiss the complaint for lack of personal jurisdiction or in the alternative, pursuant to
the “first-filed” rule, to transfer the case to the Western District of Pennsylvania, where an earlier
filed case arising out of the same accident is pending. See Dkt. 12-1 at 11-15. Both Z&D Tour,
Inc. and Penske Truck Leasing Corp. have submitted letters indicating that they join FedEx’s
motion as to the motion to transfer. See Dkts. 20,22. On April 23, 2021, Khan submitted a
letter indicating that she does not oppose the motion to transfer the case to the Western District
of Pennsylvania, with the understanding that defendants will not challenge personal jurisdiction
in that forum. Dkt. 23. At the initial pretrial conference held on April 8, 2021, the defendants
indicated that if transferred to the Western District of Pennsylvania, they would not challenge

personal jurisdiction.
Case 1:21-cv-01476-PAE Document 24 Filed 04/27/21 Page 2 of 2

Accordingly, the Court grants FedEx’s motion to transfer the case to the Western District
of Pennsylvania. The Clerk of the Court is respectfully directed to terminate the motion pending
at docket 12 and to transfer this case to the United States District Court for the Western District

of Pennsylvania.

SO ORDERED.

Fal | C pyebry/

PAUL A. ENGELMA YER”
United States District Judge

 

Dated: April 27, 2021
New York, New York
